67 So. 3d 1177 (2011)
Duane HUNTON, Appellant,
v.
NORTH CARILLON, LLC, Appellee.
No. 3D10-2405.
District Court of Appeal of Florida, Third District.
August 17, 2011.
Rehearing Denied August 30, 2011.
Elizabeth Lee Beck and Jared H. Beck, Miami, for appellant.
Berman Rennert Vogel & Mandler and Jason R. Block, Neil J. Berman, Miami, and Thomas S. Ward, for appellee.
Before RAMIREZ, LAGOA, and EMAS, JJ.
PER CURIAM.
Affirmed. See LPP Mortgage Ltd. v. Bank of America, 826 So. 2d 462, 463-64 (Fla. 3d DCA 2002).